United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Lange et al.				:
Application No. 16/117,478			:		Decision 
Filing Date: August 30, 2018			:				
Attorney Docket No. 1933.4940000		:


This decision sua sponte withdraws the holding of abandonment for the instant application.

On September 21, 2020, the Office issued a final Office action rejecting all of the pending claims.  Applicant appealed the rejection of the claims.  On July 22, 2022, the Patent Trial and Appeal Board (“Board”) issued a decision affirming the rejection of the claims.

The Office issued a Notice of Abandonment on August 5, 2022. The notice states the application is abandoned “because the period for seeking court review of the [Board] decision has expired and there are no allowed claims.”  The last date in the period for seeking court review is September 23, 2022.  In other words, the period for seeking court review has not expired, and the application is not abandoned.

In view of the prior discussion, the application is not abandoned and the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 2154 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application is not abandoned.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions